Per Curiam.
This is an appeal from the judgment of the trial court granting the plaintiff Hartford board of education’s application to vacate the arbitrator’s award and denying the defendant Hartford Federation of Teachers’ application to affirm said award.
The sole question presented is whether the trial court improperly held that the arbitrator went beyond the contract, and added to it, by construing the contract to include longevity pay within the ambit of “annual salary” for the purposes of computing severance pay.
Our review of the record indicates that the trial court substituted its interpretation of the contract for that of the arbitrator. This it cannot do. See, e.g., Hartford v. IAFF, Local 760, AFL-CIO, CLC, 24 Conn. App. 254, 258, 587 A.2d 435 (1991).
The judgment of the trial court is reversed and the case remanded with direction to render judgment confirming the arbitrator’s award.